FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 August, 2010 Commission File Number 0-26005 MICROMEM TECHNOLOGIES INC. 777 Bay Street, Suite 1910, Toronto, OnM5G 2C8 [Indicate by checkmark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.] Form 20-F x Form 40-F o [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.] Yeso Nox [If "Yes" is marked, indicate below the file number assigned to the registrant in connection with rule 12g3-2(b):N/A This report on Form 6-K is hereby incorporated by reference in the registration statement on Form F-3 (Registration No.333-134309) of Micromem Technologies Inc. and in the prospectus contained therein, and this report on Form 6-K shall be deemed a part of such registration statement from the date on which this report is filed, to the extent not superseded by documents or reports subsequently filed or furnished by Micromem Technologies Inc. under the Securities Act of 1933 or the Securities Exchange Act of 1934. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MICROMEM TECHNOLOGIES INC. Date:August 31, 2010 By: /s/Joseph Fuda Name: Joseph Fuda Title: Chief Executive Officer EXHIBIT INDEX Exhibit Number Exhibit Description News Release datedAugust 31,2010- Micromem Technologies Inc. Completes Financing
